A final decree is to be entered declaring that the city of Holyoke has not validly accepted St. 1958, c. 621. This bill for a declaratory decree brought by members of the regular fire department of the city of Holyoke on behalf of all their membership against the mayor, the board of aldermen, the city auditor, the city treasurer, the city clerk, and the city, is reported without decision by a judge of the Superior Court. G. L. (Ter. Ed.) c. 214, § 31. All the questions raised have been concluded in Fisher v. Holyoke, ante, 669, decided this day.